EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is dated as of July 31, 2017, and
effective as of July 1, 2017 (the “Effective Date”), by and between MIDWEST
ENERGY EMISSIONS CORP., a Delaware corporation (the “Company”), on the one hand,
and DATHNA PARTNERS, LLC, a Delaware limited liability company (the
“Consultant”), and LOUIS RABMAN, an individual (“Rabman”), on the other hand.

 

WHEREAS, since July 1, 2016, the Consultant has been retained by the Company to
provide certain consulting services to the Company;

 

WHEREAS, the Company and Consultant desire to set forth in a formal written
agreement the terms and conditions upon which Consultant shall continue to
provide services to the Company;

 

WHEREAS, Rabman is the President and sole member of the Consultant and will
benefit from the transactions contemplated herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Engagement. On the terms and subject to the conditions set forth below, the
Company engages Consultant as an independent contractor, to render consulting
services to the Company as hereinafter provided, and Consultant accepts such
engagement.

 

2. Consulting Services. During the Term (as defined below), the Consultant shall
provide advisory, consulting and introductory services to the Company. In
connection therewith, the Consultant will (i) provide advice, assistance and
recommendations with respect to financial public relations, business promotion,
business growth and development, including mergers and acquisitions, general
business consultation and strategic initiatives; (ii) provide advice, assistance
and recommendations with respect to the Company’s relationship with the
financial community and its securities holders, the preparation and distribution
of news releases and other information to keep existing shareholders informed
about the Company’s activities, maintaining regular communications with
stockholders and brokers; (iii) provide the Company with introductions to market
makers, financial analysts, institutional buyers and other parties that may be
able to assist the Company in various capacities; (iv) provide the Company with
introductions to various financial partners, as well as advice regarding its
operations, policies, business strategies and various business assignments as
needed by management from time to time; and (v) provide such other professional
advisory, consulting and introductory services related to strategic initiatives
of the Company as requested by the Company from time to time.

 

In addition, the Company may reasonably specify from time to time other services
that shall be rendered by the Consultant, but only if and to the extent that
such services are those customarily related to the business of the Company and
within the experience and competency of the Consultant. It is understood that
such services to be provided by the Consultant shall be performed by Rabman on
behalf of the Consultant, or by such other person on behalf of the Consultant as
may be acceptable to and approved by the Company from time to time at Company’s
sole discretion. During the Term, Rabman shall maintain the title of Director of
Special Initiatives of the Company or such other position as the parties may
otherwise agree. At the end of the Term, Rabman agrees to resign from this
position with immediate effect, or from such other position(s) which he then may
hold with the Company.

 



  1

   



  

The Consultant agrees to perform such services in a professional and timely
manner using the highest degree of skill, diligence and expertise, and shall use
its best efforts to further the business interests of the Company during the
Term in accordance with the terms hereof. The Consultant may communicate with
the Company’s management and other parties, through personal meetings,
correspondence, telephone or video conferences, and such other methods, and at
such times, as the Company may from time to time reasonably direct. Initially
and for the foreseeable future, the Consultant shall report to the Company’s
Chief Executive Officer. This shall not preclude corporate reorganizations and
changing reporting relationships. The Consultant shall devote no less than
thirty-five (35) hours per week of time in fulfillment of its obligations
hereunder or whatever additional time is necessary to complete the duties and
responsibilities required hereunder to further the business interests of the
Company.

 

3. Location. During the Term hereof, the Consultant’s consulting services shall
be rendered at the Consultant’s place of business or at any other mutually
agreeable location. The Company shall not be required to provide the Consultant
with office space, office equipment, or secretarial or other support services in
connection with the rendering of consulting services hereunder. It is understood
that the Consultant may be requested by the Company, and the Consultant hereby
agrees, to travel from time to time as is necessary to perform its duties and
responsibilities hereunder.

 

4. Term. The term of this Agreement shall commence as of the Effective Date and
shall, unless earlier terminated pursuant to Sections 15 or 18 hereof, continue
for a period of one (1) year thereafter (the “Term”). This Agreement may be
renewed in writing by the mutual consent of the parties hereto.

 

5. Compensation. As and for the entire compensation to be paid to the Consultant
for any and all services to be rendered to the Company pursuant to this
Agreement, the Company agrees to pay to Consultant (i) a cash fee in the amount
of $26,500 per month payable as of the first day of the month for each month
during the Term, and (ii) 1,000,000 shares of restricted common stock of the
Company (the “Consultant Shares”) which shall be earned in the following manner:
250,000 shares will be earned by the Consultant and deemed vested on the
Effective Date, and the remaining 750,000 shares will be earned by the
Consultant and deemed vested, in twelve (12) equal monthly installments of
62,500 shares beginning on July 31, 2017 and monthly thereafter until June 30,
2018. The Consultant Shares will be tendered to Consultant in four (4)
certificates of 250,000 shares each on execution of this Agreement; provided,
however, that in the event this Agreement is terminated “for cause” by the
Company pursuant to Section 15, any Consultant Shares which have not been earned
and remain unvested as of the date of such termination must be returned to the
Company as set forth in Section 15.

 

Notwithstanding anything herein to the contrary, the Company shall have the
right in its sole and absolute discretion to terminate or reduce the cash
component of the monthly compensation to be paid Consultant during the Term on
no less than sixty (60) days prior written notice. In such event, the amount of
time to be devoted by Consultant shall also be proportionately adjusted taking
into account the terminated or modified cash compensation and monthly vesting of
the Consultant Shares.

 



  2

   



 

6. Representations and Warranties of the Consultant.The Consultant hereby
represents and warrants to the Company as follows:

 

(a) The Consultant understands that the Consultant Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Act”), or the securities laws of any state by reason of a specific exemption
from the registration provisions of the Act and the applicable state securities
laws, the availability of which depends upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Consultant’s
representations and warranties as expressed herein.

 

(b) The Consultant acknowledges and understands that the Consultant Shares are
being acquired for investment purposes and not with a view to distribution or
resale, nor with the intention of selling, transferring or otherwise disposing
of all or any part of the Consultant Shares for any particular price, or at any
particular time, or upon the happening of any particular event or circumstances,
except selling, transferring, or disposing the securities made in full
compliance with all applicable provisions of the Act, the rules and regulations
promulgated by the Securities and Exchange Commission (“SEC”) thereunder, and
applicable state securities laws. The Company has no obligation or intention to
register the Consultant Shares for resale at this time, nor has the Company made
any representations, warranties, or covenants regarding the registration of the
Consultant Shares or compliance with Regulation A or some other exemption under
the Act.

 

(c) The Consultant acknowledges that that it has been furnished with or has had
the opportunity to acquire, and to review, (i) copies of the Company’s most
recent Annual Report on Form 10-K filed with the SEC and any Form 10-Q and Form
8-K filed thereafter, and other publicly available documents, and (ii) has had
the opportunity to discuss the Company’s business, management and financial
affairs with duly authorized officers and/or other representatives of the
Company.

 

(d) The Consultant is aware that the Consultant Shares are and will be, when
issued, “restricted securities” as that term is defined in Rule 144 of the
general rules and regulations under the Act. The Consultant acknowledges that
the Consultant Shares must be held indefinitely unless subsequently registered
under the Act or unless an exemption from such registration is available. The
Consultant is aware of the provisions of Rule 144 promulgated under the Act
which permit investors who have satisfied a certain holding period to resell
under certain conditions such securities or a portion of such securities. The
Consultant acknowledges that it is not relying on the Company in any way to
satisfy the conditions precedent for resale of the securities pursuant to Rule
144 under the Act.

 



  3

   



 

(e) The Consultant understands that any and all certificates representing the
Consultant Shares and any and all securities issued in replacement thereof or in
exchange therefor initially shall bear the following legend, or one
substantially similar thereto, which the Consultant has read and understands:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

(f) The Consultant acknowledges that it has reviewed with its own tax advisors
the federal, state, local and foreign tax consequences of the acquisition of the
Consultant Shares as contemplated herein, and that the Consultant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Consultant understands that the Consultant
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the acquisition of the Consultant Shares as contemplated herein.

 

7. Reimbursement of Expenses. The Company shall reimburse the Consultant for any
and all reasonable out-of-pocket expenses incurred by the Consultant on the
Company’s behalf, however, only with the Company’s prior approval and upon
presentation by the Consultant of reasonable documentation of such expenses.

 

8. Agency Authority. The Consultant has no authority to sign documents on the
Company’s behalf nor to accept any order, or to assume or create any obligations
on behalf of the Company.

 

9. Independent Contractor. Consultant will furnish Consultant’s services as an
independent contractor and not as an employee of the Company or of any company
affiliated with the Company. The Company shall not control or direct the details
and means by which Consultant performs the services provided for hereunder,
except as necessary to coordinate and complement Consultant’s work with other
individuals or entities. Consultant shall be solely responsible for and pay all
costs associated with conducting its business including without limitation,
compliance with all applicable worker’s compensation, unemployment compensation,
medical dental, and disability insurance, social security laws, city, county,
state or federal licenses and with all withholding and all other federal, state
and local laws governing such matters. Consultant or Rabman shall not be
eligible for, and shall not participate in, any employee health, retirement,
group benefit plan or other fringe benefit provided to employees, even if there
is a later judicial or other determination that Consultant or Rabman was an
“employee.”

 



  4

   



 

10. Additional Representations, Warranties and Covenants. Consultant and Rabman
represent, warrant and covenant that (i) Consultant has the full power and
authority, and Rabman has the full right, power and capacity, to enter into this
Agreement and perform the duties hereunder; (ii) no consent or approval of any
third party is needed for each of the Consultant and Rabman to enter into this
Agreement and perform the duties hereunder; (iii) each of the Consultant and
Rabman is free to enter into this Agreement and to perform the duties required
hereunder, and that there are no employment contracts, agreements, restrictive
covenants or other restrictions preventing either the Consultant or Rabman from
entering into this Agreement or performing the duties hereunder; and (iv) during
the Term of this Agreement, each of the Consultant and Rabman will not enter
into any activity, employment, or business arrangement that conflicts with the
Company’s interests or Consultant’s and Rabman’s obligations under this
Agreement. Nothing in this Agreement shall restrict Consultant’s or Rabman’s
ability to perform work for other parties both during and after the term of this
Agreement except as otherwise provided herein.

 

11. Lock-Up. The Consultant hereby acknowledges and agrees that, during the
period beginning on the Effective Date and ending one (1) year thereafter, the
Consultant shall not sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound), pledge,
hypothecate or otherwise transfer (except for estate planning purposes to a
family member or trust) any of the Consultant Shares without the prior written
consent of the Company.

 

12. Confidential Information. Each of the Consultant and Rabman understands that
during the Term, it is likely that each of the Consultant and Rabman will gain
access to information of a confidential or secret nature that may be disclosed
to the Consultant and/or Rabman by the Company or a third party that relates to
the business of the Company or to the business of any parent, subsidiary,
affiliate, customer or supplier of the Company or any other party with whom the
Company agrees to hold information of such party in confidence (“Confidential
Information”). Confidential Information includes, but is not limited to, the
Company’s intellectual property and inventions, marketing plans, product plans,
business strategies, financial information, forecasts, personnel information,
customer lists, supplier lists and trade secrets.

 

Each of the Consultant and Rabman agrees that, at all times, both during and
after the Term, each of the Consultant and Rabman will keep and hold any
Confidential Information in strict confidence and trust, and will not use or
disclose any Confidential Information without first receiving the Company’s
express written consent, except as may be necessary to perform its duties
hereunder and except if compelled by government or court order to do so. Upon
leaving the Company, each of the Consultant and Rabman will promptly give to the
Company all documents, materials or property in its or his possession related to
the Company. Each of the Consultant and Rabman will not take with it or him, as
the case may be, any property or copies of their respective work or
Company-related documents and materials that either or both has received or
used, including Confidential Information.

 

Each of the Consultant and Rabman understands that the foregoing restrictions
with respect to Confidential Information shall not apply to any information that
(i) is on the date hereof or hereafter becomes generally available to the
public, other than as a result of a disclosure, directly or indirectly, by each
of the Consultant and Rabman; (ii) was available to each of the Consultant and
Rabman on a non-confidential basis prior to its disclosure; or (iii) becomes
available to each of the Consultant and Rabman on a non-confidential basis from
a source other than the Company, provided that each of the Consultant and Rabman
has no knowledge or reason to know that (a) such source is bound by a
confidentiality agreement with the Company, or (b) such source received such
information, directly or indirectly, from a person or entity so bound or
wrongfully.

 



  5

   



  

If either the Consultant or Rabman, on the one hand, and the Company, on the
other hand, have previously or contemporaneously entered into a confidentiality
agreement or non-disclosure agreement such agreement shall continue in full
force and effect and shall survive in accordance with its terms notwithstanding
the confidentiality obligations set forth in this Section 12, which are in
addition to, and not in lieu of, obligations of any such agreement. In the event
of any conflict between any such agreement and this Agreement, the previously or
contemporaneously entered into confidentiality or non-disclosure agreement shall
govern.

 

13. Non-Solicitation. In addition, the Consultant agrees that during the Term of
this Agreement and for one year thereafter, each of the Consultant and Rabman
shall not directly or indirectly, in any manner or capacity either alone or in
conjunction with any other person (i) solicit, entice, persuade or induce any
person or entity doing business with the Company or affiliates, to terminate or
reduce such relationship or to refrain from extending or renewing the same, or
(ii) hire any person who was employed by the Company or affiliates during the
Term.

 

14. Non-Disparagement. During the Term and thereafter, each of the Consultant
and Rabman shall not make any statements or comments that disparage the Company
or any of its affiliates, nor any of their products, officers, directors,
employees or businesses, other than statements or comments made in good faith
(i) to members of senior management or Board of Directors of the Company or its
affiliates in the course of carrying out the Consultant’s and Rabman’s duties on
behalf of the Company during the Term, (ii) regarding employees of the Company
to members of senior management of the Company or its affiliates or the
applicable employee in connection with internal employee evaluations, reviews or
terminations in the course of carrying out the Consultant’s or Rabman’s duties
on behalf of the Company during the Term, (iii) in connection with enforcement
of this Agreement or claims hereunder, or (iv) to the extent required by
applicable law, legal process or subpoena. Likewise, the Company will not make
any statements or comments that disparage the Consultant or Rabman other than in
good faith (i) to the Consultant or Rabman, (ii) in connection with internal
evaluations, reviews or terminations, (iii) in connection with enforcement of
this Agreement or claims hereunder, or (iv) to the extent required by applicable
law, legal process or subpoena.

 

15. Termination for Cause. Without prejudicing any other rights that the Company
may have hereunder or at law or in equity, the Company may at its option
terminate this Agreement forthwith for “cause”, including, without limitation,
any obligation to continue to pay the cash fee under Section 5 hereof (except to
the extent accrued to the date of termination). For purposes of this Agreement,
“Cause” shall mean: (i) material breach of this Agreement (continuing for 30
days after receipt of written notice stating the nature of the breach and the
need to cure); (ii) gross negligence in the performance or intentional
non-performance of the services hereunder (continuing for 30 days after receipt
of written notice stating the nature of the breach and the need to cure); (iii)
dishonesty, fraud or misconduct with respect to the business or affairs of the
Company which materially affects the operations or reputation of the Company; or
(iv) Consultant’s or Rabman’s conviction of a felony or other crime involving
moral turpitude.

 



  6

   



  

Upon termination of this Agreement pursuant to the provisions of this Section
15, the Consultant shall promptly return to the Company all Consultant Shares
which have not been earned and have not vested prior to the date of termination
which returned shares shall be duly endorsed in blank for transfer with a
medallion signature guarantee.

 

16. Assignment. Neither party hereto may assign this Agreement, or any rights or
obligations hereunder, without the consent of the other party hereto. The
provisions of this Agreement are binding upon and shall inure to the benefit of
the successors and permitted assigns of the Company and the Consultant.

 

17. Waiver of Breach. Waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or subsequent breach by such other party. No such waiver shall be effective
unless signed by the party to be charged therewith.

 

18. Death or Disability. In the event of the death or disability of Rabman
during the Term, this Agreement will terminate immediately. Rabman shall be
deemed to have become disabled for purposes hereof if the Company shall find on
the basis of medical evidence satisfactory to it that Rabman is so mentally or
physically disabled as to be unable to provide the services contemplated herein.
Notwithstanding any termination of this Agreement due to death or disability,
all of the Consultant Shares granted hereunder shall be deemed fully earned and
vested as of the date of such death or disability.

 

19. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter contained herein
and supersedes any and all prior agreements and commitments with respect
thereto. This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any change,
modification, extension or discharge is sought.

 

20. Severability. The invalidity or unenforceability of any provision hereof
shall not in any way affect the validity or enforceability of any other
provision. The parties to this Agreement agree and intend that this Agreement
shall be enforced as fully as it may be enforced consistent with applicable
statutes and rules of law.

 

21. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of Ohio without giving
effect to any choice or conflict of law provision or rule (whether of Ohio or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of Ohio. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States or the
courts of Ohio in each case located in Ohio, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. The parties irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 



  7

   



  

22. Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Consultant or Rabman of any of the provisions
contained in Sections 11, 12, 13 or 14 will result in immediate and irreparable
damage to the Company and that the Company could not adequately be compensated
for such damage by monetary award alone. Accordingly, each of the Consultant and
Rabman agrees that in the event of any such violation or threatened violation,
the Company shall, in addition to any other remedies available to the Company at
law or in equity, be entitled as a matter of right to apply to such relief by
way of restraining order, temporary or permanent injunction and to such other
relief as any court of competent jurisdiction may deem just and proper.

 

23. Headings. The headings used in this Agreement are intended for convenience
of reference only and shall not constitute any part hereof or modify or affect
in any manner the meaning or interpretation of any of the provisions herein.

 

24. Notices. Any notice or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given or made if and
when delivered by reputable overnight courier service with charges prepaid or by
registered or certified mail, return receipt requested, postage prepaid, to the
parties herein. Any party may send any notice or other communication to the
other party hereto using any other means (including personal delivery, messenger
service, facsimile, ordinary mail or electronic mail), but no such notice or
other communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices or other communications are to be delivered by giving the other
party notice in the manner herein set forth. Notices shall be addressed as
follows:

 

If to the Company to:

 

Midwest Energy Emissions Corp.

670 D Enterprise Drive

Lewis Center, Ohio 43035

Attn: Richard MacPherson, President

Facsimile: (614) 505-7377

Email: rmacpherson@midwestemissions.com

 

If to the Consultant and/or Rabman to:

 

Dathna Partners, LLC

40 Richards Road

Port Washington, New York 11050

Email: lrabman@gmail.com

 



  8

   



 

25. Survival of Obligations. The obligations of the parties under Sections 2, 5,
11, 12, 13, 14, 15, 21, 22 and 24 of this Agreement shall survive the
termination of this Agreement in accordance with their terms.

  

26. Representation by Counsel. Each of the parties hereto represents, warrants
and covenants that it has had ample opportunity to consider entering into this
Agreement and has had an opportunity to consult with counsel regarding this
Agreement prior to executing the same. The parties further agree that any rule
that provides that an ambiguity within a document will be interpreted against
the party drafting such document shall not apply.

 

27. Counterparts. This Agreement may be executed by the parties hereto in one or
more counterparts each of which shall be an original and all of which shall
together constitute one and the same instrument. A signed copy of this Agreement
which is received via facsimile or other electronic transmission shall be given
the same effect for all purposes, as if it were the original.

 

[remainder of page intentionally left blank]

 



  9

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



  MIDWEST ENERGY EMISSIONS CORP.         By: /s/ Richard MacPherson

 

Name:

Richard MacPherson

    Title: Chief Executive Officer          

 

DATHNA PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ Louis Rabman

 

 

Name:

Louis Rabman

 

 

Title:

President

 

 

 

 

 

 

/s/ Louis Rabman

 

 

LOUIS RABMAN, individually

 



  

 



10



 